



Exhibit 10.2


NINTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN
AND SECURITY AGREEMENT


This Ninth Amendment to Revolving Credit, Term Loan and Security Agreement (the
“Amendment”) is made this 25th day of September, 2017 by and among EVINE LIVE
INC., a Minnesota corporation; VALUEVISION INTERACTIVE, INC., a Minnesota
corporation; VVI FULFILLMENT CENTER, INC., a Minnesota corporation; VALUEVISION
MEDIA ACQUISITIONS, INC., a Delaware corporation; VALUEVISION RETAIL, INC., a
Delaware corporation, NORWELL TELEVISION, LLC, a Delaware limited liability
company and PW ACQUISITION COMPANY, LLC, a Minnesota limited liability company
(each a “Borrower”, and collectively “Borrowers”); the financial institutions
which are now or which hereafter become a party thereto as lenders (the
“Lenders”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders
(PNC, in such capacity, the “Agent”).


BACKGROUND


A.     On February 9, 2012, Borrowers, Lenders and Agent entered into, inter
alia, that certain Revolving Credit, Term Loan and Security Agreement (as same
has been or may be amended, modified, renewed, extended, replaced or substituted
from time to time, the “Loan Agreement”) to reflect certain financing
arrangements between the parties thereto. The Loan Agreement and all other
documents executed in connection therewith to the date hereof are collectively
referred to as the “Existing Financing Agreements.” All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the Loan
Agreement.


B.     The Borrowers have requested and the Agent and the Lenders have agreed to
amend certain terms and provisions contained in the Loan Agreement, subject to
the terms and conditions of this Amendment.


NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:


1.     Amendment. Upon the Effective Date, the Loan Agreement shall be amended
as follows:


(a)     Section 4.15(h) of the Loan Agreement shall be deleted in its entirety
and replaced as follows:


(h)     Establishment of a Lockbox Account, Dominion Account. Subject to the
terms of the Intercreditor Agreement, all proceeds of Collateral (other than
Term Loan Priority Collateral), shall be deposited by Borrowers into either (i)
a lockbox account, dominion account or such other “blocked account” (such
accounts, together with the Private Bank Account, defined below, the “Blocked
Accounts”) established at a bank or banks (each such bank, a “Blocked Account
Bank”) pursuant to an arrangement with such Blocked Account Bank as may be
selected by Borrowing Agent and be acceptable to Agent or (ii) depository





--------------------------------------------------------------------------------





accounts (“Depository Accounts”) established at the Agent for the deposit of
such proceeds. Each applicable Borrower, Agent and each Blocked Account Bank
shall enter into a deposit account control agreement in form and substance
satisfactory to Agent directing that upon the delivery of a notice (the “Trigger
Notice”) from Agent to such Blocked Account Bank (which Trigger Notice may be
delivered at any time (x) on or after any date on which Borrowers’ Undrawn
Availability is less than the greater of 12% of the Maximum Revolving Advance
Amount or $10,800,000 or (y) upon or after the occurrence and during the
continuance of a Default or Event of Default), such Blocked Account Bank shall
transfer such funds so deposited to Agent, either to any account maintained by
Agent at said Blocked Account Bank or by wire transfer to appropriate account(s)
of Agent. All funds deposited in such Blocked Accounts (other than identifiable
proceeds of Term Loan Priority Collateral) shall immediately become the property
of Agent upon the delivery of the Trigger Notice, and Borrowing Agent shall use
its commercially reasonable efforts to obtain the agreement by such Blocked
Account Bank to waive any offset rights against the funds so deposited. At all
times following the delivery of a Trigger Notice all funds on deposit in the
Blocked Accounts and/or Depository Accounts (other than identifiable proceeds of
Term Loan Priority Collateral) shall be applied to reduce the outstanding
Obligations in the order determined by Agent. Neither Agent nor any Lender
assumes any responsibility for such blocked account arrangement, including any
claim of accord and satisfaction or release with respect to deposits accepted by
any Blocked Account Bank thereunder. Notwithstanding anything to the contrary
above, Borrowers may maintain a deposit account at The PrivateBank and Trust
Company (“Private Bank Account”) so long as (i) the account is subject to a
springing deposit account control agreement in favor of Agent and which can be
effected by delivery of a Trigger Notice, (ii) the account does not hold more
than the lesser of 20% of available unrestricted cash of Borrowers or
$4,000,000, (iii) the account may not be used to make disbursements, and (iv)
Agent shall be notified of any deposits or withdraws from the account. All
deposit accounts and investment accounts of each Borrower and its Subsidiaries
are set forth on Schedule 4.15(h).


(b) Sections 6.5 (a) and (b) of the Loan Agreement shall be deleted in their
entirety and replaced as follows:


(a)     Fixed Charge Coverage Ratio. If at any time during any fiscal quarter
commencing with the fiscal quarter ending on or about July 31, 2017 or during
any fiscal quarter thereafter, (i) an Event of Default is continuing or (ii)
Borrowers' Undrawn Availability is equal to or less than the greater of 12% of
the Maximum Revolving Advance Amount or $10,800,000, cause to be maintained as
of the end of the fiscal quarter immediately prior to the fiscal quarter during
which Borrowers’ Undrawn Availability was less than the foregoing amount or
during which such Event of Default occurred and as of the end of each fiscal
quarter thereafter until such Event of Default is waived or Undrawn Availability
at all times during a subsequent fiscal quarter is not less than the greater of
12% of the Maximum Revolving Advance Amount or





--------------------------------------------------------------------------------





$10,800,000, a Fixed Charge Coverage Ratio of not less than 1.1 to 1.0, measured
in each case on a trailing four (4) quarter basis.


(b) Minimum EBITDA. If at any time during any fiscal quarter commencing with the
fiscal quarter ending on or about July 31, 2017 or during any fiscal quarter
thereafter, (i) an Event of Default is continuing or (ii) Borrowers’ Undrawn
Availability is equal to or less than the greater of 12% of the Maximum
Revolving Advance Amount or $10,800,000, cause to be achieved a minimum EBITDA
of not less than the following amounts as of the end of the fiscal quarter
immediately prior to the fiscal quarter during which Borrowers’ Undrawn
Availability was less than the foregoing amount or during which such Event of
Default occurred and as of the end of each fiscal quarter thereafter until such
Event of Default is waived or Undrawn Availability at all times during a
subsequent fiscal quarter is not less than the greater of 12% of the Maximum
Revolving Advance Amount or $10,800,000 (in each case to be tested for the four
quarter period then ending on or about the date specified below):


    
Quarters Ending
Amount
July 31, 2017, October 31, 2017
$14,000,000
January 31, 2018, April
30, 2018, July 31, 2018,
October 31, 2018
$16,000,000



Each fiscal year thereafter, the EBITDA to be tested in each fiscal quarter
during such year, shall be an amount equal to 115% of the prior fiscal year
covenant amount


2.     Representations and Warranties. Each of the Borrowers hereby:


(a)     reaffirms all representations and warranties made to Agent and Lenders
under the Loan Agreement and all of the other Existing Financing Agreements and
confirms that after giving effect to any updated schedules all are true and
correct in all material respects as of the date hereof (except to the extent any
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties were true and correct in all
material respects on and as of such other specific date);


(b)     reaffirms all of the covenants contained in the Loan Agreement,
covenants to abide thereby until all Advances, Obligations and other liabilities
of Borrowers and Guarantor to Agent and Lenders under the Loan Agreement of
whatever nature and whenever incurred, are satisfied and/or released by Agent
and Lenders;


(c)     represents and warrants that no Default or Event of Default has occurred
and is continuing under any of the Existing Financing Agreements;


(d)     represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all





--------------------------------------------------------------------------------





necessary limited liability company or corporate action, as applicable, and that
the officers executing this Amendment on its behalf were similarly authorized
and empowered, and that this Amendment does not contravene any provisions of its
certificate of incorporation or formation, operating agreement, bylaws, or other
formation documents, as applicable, or of any contract or agreement to which it
is a party or by which any of its properties are bound; and


(e)     represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.


3.     Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the occurrence of the following conditions precedent, each in
form and substance
satisfactory to Agent (the “Effective Date”):


(a)     Agent’s receipt of this Amendment fully executed by the Borrowers;


(b)     Agent’s receipt of a fully executed amendment to the GACP Loan
Agreement;


(c)     Agent’s receipt, for the benefit of the Lenders, of an amendment fee in
the amount of $25,000, in immediately available funds, which fee shall be fully
earned as of the date of this Amendment, non-refundable and not subject to
pro-ration; and


(d)     Agent’s receipt of such other documents as Agent or counsel to Agent may
reasonably request.


4.     Further Assurances. Each of the Borrowers hereby agrees to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.


5.     Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders
for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.


6.     Reaffirmation of Loan Agreement. Except as modified by the terms hereof,
all of the terms and conditions of the Loan Agreement, as amended, and all other
of the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.


7.     [Reserved].


8.     Miscellaneous.


(a)     Third Party Rights. No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.


(b)     Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.





--------------------------------------------------------------------------------







(c)     Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.


(d)     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.


(e)     Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


BORROWERS:
EVINE LIVE INC.
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION INTERACTIVE, INC.
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VVI FULFILLMENT CENTER, INC.
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION MEDIA ACQUISITIONS, INC.
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION RETAIL, INC.
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
NORWELL TELEVISION, LLC
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer
 
 
 
 
PW ACQUISITION COMPANY LLC
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Financial Officer





[SIGNATURE PAGE TO NINTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]

--------------------------------------------------------------------------------





AGENT:
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and Agent
 
 
 
 
By:
/s/ SHERRY WINICK
 
 
Sherry Winick, Vice President
 
 
 
 
Address: 200 South Wacker Drive, Suite 600
 
Chicago, Illinois 60606
 
 
 
 
 
 
LENDERS:
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and Agent
 
 
 
 
By:
/s/ SHERRY WINICK
 
 
Sherry Winick, Vice President
 
 
 
 
Revolving Commitment Percentage: 77.0%
 
Term Loan Commitment Percentage: 77.0%
 
 
 
 
CIBC BANK USA f/k/a THE PRIVATEBANK AND TRUST COMPANY, as Lender
 
 
 
 
By:
/s/ RICHARD PIERCE
 
Name:
Richard Pierce
 
Title:
Managing Director
 
 
 
 
Revolving Commitment Percentage: 23.0%
 
Term Loan Commitment Percentage: 23.0%





[SIGNATURE PAGE TO NINTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]